Filed 8/21/20 P. v. Miller CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B300947

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. MA066786)
           v.

 RAYMOND DAVIS MILLER,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Shannon Knight, Judge. Affirmed.
     David W. Beaudreau, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                             ____________________________
      Jurors convicted defendant Raymond Davis Miller of
numerous crimes. In a prior appeal, this court reversed
three 1-year enhancements. Upon remand, the trial court
vacated the sentence, struck the three enhancements, and
resentenced defendant. Defendant appealed from the ensuing
judgment. Defendant’s appellate counsel filed a brief pursuant to
the procedures described in People v. Wende (1979) 25 Cal. 3d 436
(Wende) and requested this court independently review the
record. We have reviewed the record and find no error. The
judgment is affirmed.

                        BACKGROUND
       Following a jury trial, jurors found defendant guilty of
three counts of assault with a deadly weapon, dissuading a
witness from testifying, criminal threats, attempted kidnapping,
conspiracy to kidnap, petty theft, and burglary. The facts
underlying those convictions are not relevant to the current
appeal.
       The trial court sentenced Miller to a 20-year prison term,
which included three 1-year-enhancements pursuant to
Penal Code section 667.5 subdivision (b).1
       Miller appealed from the judgment, and this court reversed
the three section 667.5, subdivision (b) enhancements, finding
insufficient evidence to support them. (People v. Miller
(Apr. 25, 2019, B282284) [nonpub. opn.].) This court held that
double jeopardy did not preclude a retrial on the enhancements.
(Ibid.)




     1   Undesignated statutory citations are to the Penal Code.




                                   2
      Upon remand, the trial court vacated the 20-year sentence.
The prosecution chose not to retry the three section 667.5,
subdivision (b) enhancements. The trial court struck the three
section 667.5, subdivision (b) enhancements. The trial court
sentenced Miller to a 17-year sentence. Miller timely appealed.

                         DISCUSSION
      As noted, defendant’s appointed counsel filed a brief
identifying no issues on appeal. On June 5, 2020, this court
advised defendant of the opportunity to file a supplemental brief.
Defendant did not file a supplemental brief. We have reviewed
the entire appellate record and find no arguable issue.
Defendant’s counsel has fully complied with his responsibilities.
(Wende, supra, 25 Cal.3d at pp. 441–442; People v. Kelly (2006)
40 Cal. 4th 106, 125–126.)

                         DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.

                                          BENDIX, J.

We concur:


      ROTHSCHILD, P. J.                   SINANIAN, J.*




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                   3